United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  June 21, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-41410
                         Conference Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

HERIBERTO GUERRERO-CASTILLO,

                                     Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                     USDC No. 2:01-CR-137-ALL
                       --------------------

Before STEWART, DENNIS, and OWEN, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Heriberto

Guerrero-Castillo has requested leave to withdraw and has filed a

brief as required by Anders v. California, 386 U.S. 738 (1967).

Our independent review of the brief and the record discloses no

nonfrivolous issues for appeal.   Counsel’s motion for leave to

withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the appeal is DISMISSED.       See 5TH

CIR. R. 42.2.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.